PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Envy Medical, Inc.
Application No. 16/694,978
Filed: 25 Nov 2019
For: Microdermabrasion System with Combination Skin Therapies

:
:
:
:	DECISION ON PETITION
:
:


This is a decision on the constructive petition under 37 CFR 1.78(c) and (e), filed February 1, 2022, to accept an unintentionally delayed claim under 35 U.S.C. 119(e) and 120 for the benefit of priority to the prior-filed applications listed in the concurrently filed Corrected ADS Form (ADS).

The petition under 37 CFR 1.78(c) and (e) is DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) and 1.78(e) is only applicable to those applications in which a proper benefit claim is filed after the expiration of the period specified in 37 CFR 1.78(a)(4) and 1.78(d)(3). 
 	
The petition under 37 CFR 1.78(c) and 1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. 120 and 119(e) and 37 CFR 1.78(d)(2) and 1.78(a)(3) of the prior-filed application, which must be filed in an Application Data Sheet1;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR 1.78(d)(3) and 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.

The petition does not comply with (3) above. 

With respect to (3):  37 CFR 1.78(c) and 1.78(e) require a statement that the entire delay between the date the claim was due under 37 CFR 1.78(a)(4) and 1.78(d)(3) and the date the claim was filed was unintentional. Petitioner’s statement of delay only addresses the delay in filing a benefit claim to the provisional application. However, there is a delay in filing a benefit claim to a nonprovisional application and a provisional application. Petitioner filed form PTO/SB/445, which is strictly for use in filing a petition under 37 CFR 1.78(c). Please note there is no USPTO form for use in filing a petition under 37 CFR 1.78(e) or a petition under 37 CFR 1.78(c) and (e). The statement of delay must address both the nonprovisional application and the provisional application. Please provide a statement that the entire delay between the date the claim was due under 37 CFR 1.78(a)(4) and 1.78(d)(3) and the date the claim was filed was unintentional.

If reconsideration of this decision is desired, please file a renewed petition under 37 CFR 1.78(c) and (e) and a proper statement regarding the unintentional nature of the entire delay in filing the benefit claim.  No additional fees are due.
  
Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450
 
By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Registered users may file via EFS-Web. 

Telephone inquiries may be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        



    
        
            
    

    
        1  37 CFR 1.78(d)(2) explicitly requires the reference to be presented in an ADS.